Citation Nr: 0611443	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-16 455	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

To support his claims, the veteran testified at a hearing in 
March 2004 before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of the proceeding is of record.

The Board has twice remanded this case to the RO for further 
development and consideration, initially in July 2004 and 
more recently in December 2005.  


FINDINGS OF FACT

1.  Competent medical evidence does not show the veteran's 
bilateral hearing loss is related to his military service.

2.  Competent medical evidence also does not show the 
veteran's tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In this case at hand, the veteran was provided notice of the 
VCAA in August 2001, prior to the initial adjudication of his 
claims by rating decision in July 2002.  Additional VCAA 
notices were sent in July 2004, December 2004, and 
January 2006.  The VCAA letters summarized the evidence 
needed to substantiate his claims and VA's duty to assist.  
They also specified the evidence he was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, these letters 
clearly satisfy the first three "elements" of the Pelegrini 
II notice requirement.  In addition, the 2004 and 2006 
letters specifically advised him that if he had any evidence 
in his possession pertaining to his claims he should to send 
it to VA.  So this satisfies the fourth "element" of 
Pelegrini II.
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided notice of the type of evidence necessary to 
establish a disability rating and an effective date.  Despite 
the inadequate notice provided him on these elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, for the reasons 
and bases discussed below, the preponderance of the evidence 
is against his claims for service connection, so any question 
as to the appropriate disability rating and effective date to 
be assigned is rendered moot.  

All relevant evidence necessary for an equitable resolution 
of these claims has been identified and obtained, to the 
extent possible.  The evidence includes the veteran's service 
medical records (SMRs) and the reports of his VA 
examinations, including a VA medical opinion concerning the 
cause of the conditions at issue, the dispositive 
determination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication of any evidence that has a 
bearing on this case that has not been obtained.

The veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran testified at a personal hearing.  
38 C.F.R. § 20.700(a).  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).  
Accordingly, the Board will proceed to a decision on the 
merits.

Governing Laws and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Organic diseases of the nervous system, 
including sensorineural hearing loss, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year following separation from service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).



In order to establish service connection for the claimed 
disorder, there must be (1) edical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

Analysis

With respect to Hickson element (1), proof of current 
disability, there is evidence of bilateral hearing loss and 
tinnitus shown currently.  Hickson element (1) therefore has 
been satisfied as to both claims.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

There is no indication of hearing loss or tinnitus in either 
ear while the veteran was on active duty in the military, 
prior to when examined for separation from service.  And 
although the report of his December 1969 discharge 
examination notes a diagnosis of "slight hearing loss, A.D. 
(right ear), at lower frequency.  Profile 2," there is no 
threshold level higher than 20 dB in either ear.  But that 
said, the Court has indicated a veteran need not have met the 
requirements of § 3.385 while in service, only that he 
currently satisfy the threshold minimum requirements of this 
regulation for it to be concluded he has sufficient hearing 
loss to be considered an actual disability according to VA 
standards.  See Hensley v. Brown, 5 Vet. App. 155, 158-159 
(1993) ("[§ 3.385] operates to establish when a measured 
hearing loss is . . . a 'disability' for which compensation 
may be paid, provided that the requirements for service 
connection are otherwise met . . ."); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

So even assuming the veteran had slight hearing loss in his 
right ear in the lower frequency when examined in December 
1969 for separation from the military, there is no subsequent 
objective clinical indication of hearing loss in this ear 
(or in his other (left) ear, either), or of tinnitus, for 
many more years after service.  Sensorineural hearing loss 
was not manifested to a compensable degree within the one-
year presumptive period following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Nor were 
there any other objective clinical indications of hearing 
loss or tinnitus.  So continuity of sympotmatology following 
service is not established - which is required when, as 
here, chronicity of disease in service is legitimately 
questionable.  38 C.F.R. § 3.303(b); see also 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Indeed, hearing loss and tinnitus were not initially shown 
after service until July 2005, more than 35 years after the 
veteran's period of active duty ended.  And, as mentioned, 
because the medical records do not suggest that his 
bilateral hearing loss was present for several decades after 
service, the statutory presumption pertaining to 
sensorineural hearing loss does not apply.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With respect to in-service injury, the veteran, who was a 
platoon sergeant in the Army, has testified that he was 
exposed to loud noise while on the firing range during basic 
training.  The Board does not doubt that he, or for that 
matter any member of the United States military, would be 
exposed to noise in that capacity.  But this, alone, is not 
the same as actually being injured due to acoustic trauma 
and having resulting chronic disability.  That is to say, the 
veteran's mere presence on a firing range is not necessarily 
tantamount with injury to his ears caused by acoustic trauma.  
Although he, like virtually all military personnel, was 
exposed to gunfire noise in service at some point in time, 
this does not automatically mean there was consequent injury 
- much less chronic resulting disability.  He and his 
representative have not pointed to any such statutory or 
regulatory presumption, and the Board is aware of none.

Thus, while not necessarily disagreeing that the veteran was 
exposed to loud noise during service, even in the training 
environment mentioned, this does not in turn require the 
Board to accept the notion that acoustic trauma and resulting 
ear damage should be conceded - again, especially in the 
complete absence of any objective clinical indications of 
either hearing loss or tinnitus for many, many years after 
service.  There is no objective evidence the veteran was 
exposed to hazardous levels of noise in the performance of 
his duties as a platoon sergeant.

In any event, even presuming the veteran had noise exposure 
during service in the manner alleged, and even as mentioned 
accepting he had a slight hearing loss in his right ear in 
the lower frequency when discharged from service, there still 
must be medical evidence etiologically linking his current 
bilateral hearing loss and tinnitus to his military service 
- and, specifically, to the acoustic trauma in question.  
And as with all questions, this must be answered based on 
evaluation of the entire record.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).

Concerning this required nexus to service, i.e., Hickson 
element (3), there is no competent medical opinion of record 
linking the veteran's current hearing loss and claimed 
tinnitus to his military service.  In fact, the only medical 
opinion of record on the subject is definitively against his 
claims.  A February 2006 VA audiologist concluded the 
veteran's present hearing loss was less likely than not 
related to acoustic trauma in service.  The audiologist 
explained that the veteran's hearing (according to VA 
standards) was within normal limits on examinations in 1968 
and 1969, and that the first claim of hearing loss with VA 
appeared to be in 2001.  The audiologist further explained 
that, at the time of the December 1969 separation 
examination, the veteran's hearing was within normal limits 
in both ears with no threshold greater than 20dB.  The 
audiologist went on to explain, based on Army regulations, 
why he found the designation of "profile 2" on the 1969 
examination to be in error.



At this point, the Board acknowledges argument raised by the 
veteran's representative suggesting, in essence, that in 
concluding that the "profile 2" designation was in error, 
the February 2006 VA audiologist made an improper 
presumption.  See VA Form 646, dated February 21, 2006, page 
2.  The representative references the presumption of 
regularity in the conduct of governmental affairs.  Id.  In 
response, the Board finds that such an argument is misplaced.  
That is, regardless of the appropriateness of the "profile 
2" designation in 1969, the fact remains that the current 
hearing loss (and tinnitus) were not causally related to the 
veteran's military service.  And, again, this is true even if 
the Board accepts that the veteran had a slight hearing loss 
in his right ear in the lower frequency when examined in 1969 
for discharge from the military.  A discussion of the proper 
military profile to be assigned will not change this fact 
because, for all intents and purposes, irrespective of this 
the Board is presuming the veteran had a hearing loss - 
albeit only slight in his right ear, when discharged from the 
military.  And yet, there still is no medical nexus evidence 
linking his current hearing loss (either for the right or 
left ear) to his military service, to acoustic trauma in 
particular.

The representative also points out that the February 2006 VA 
examiner was not the same examiner who had conducted the VA 
examination in July 2005.  A review of the December 2005 
remand indicates the Board instructed the RO to obtain an 
addendum regarding etiology from the July 2005 VA examiner, 
if possible.  And if the July 2005 VA examiner was 
unavailable the RO was instructed to obtain a medical opinion 
from another audiologist equally qualified to make this 
important determination on etiology.  So there is no 
indication the RO failed to fully comply with the Board's 
remand directive, particularly since the reports of the two 
hearing evaluations were co-signed by the same supervising 
audiologist (even assuming the staff audiologist who actually 
conducted the hearing evaluation and rendered the opinion on 
etiology was not the same as before).



Concerning the claimed tinnitus, the July 2005 VA audiologist 
concluded the etiology of the tinnitus was at least as likely 
as not the same etiology as the hearing loss.  And as just 
discussed, in the subsequent February 2006 addendum statement 
the audiologist indicated the veteran's hearing loss is not 
related to his military service - so, by logical deduction, 
his tinnitus is not either.

Since the veteran and his representative are laymen, they do 
not have the necessary medical training and/or expertise to 
give probative opinions on the cause of his hearing loss and 
tinnitus, the determinative issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1).  So as it stands, the opinions of the VA 
audiologists are unrefuted and must be accepted in the 
absence of any probative medical evidence to the contrary.

Since Hickson element (3) requiring a medical link to service 
has not been satisfied concerning either claim - again, even 
when accepting certain things as true by giving the veteran 
the benefit of the doubt (see 38 C.F.R. § 3.102), his claims 
must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied. 

The claim for service connection for tinnitus is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


